Citation Nr: 1105577	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  03-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a 70 percent rating for psychiatric disability 
during the initial evaluation period from March 31, 2000, through 
September 12, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.  His awards and medals include two Purple Heart Medals and 
the Air Medal.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

During the pendency of this claim, an October 2006 rating 
decision increased the rating for the Veteran's PTSD to 70 
percent, effective September 13, 2006.  The Veteran has indicated 
that he is satisfied with the 70 percent rating, but desires an 
earlier effective date.  The Board has limited its consideration 
accordingly.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in August 2005.  A 
transcript of that proceeding is of record.

When the case was most recently before the Board in August 2008, 
it was remanded for additional action by the originating agency.  
While the case was in remand status, the originating agency 
granted service connection for drug and alcohol abuse disorders 
as secondary to the Veteran's service-connected posttraumatic 
stress disorder (PTSD).  The case has been returned to the Board 
for appellate action.


FINDING OF FACT

The occupational and social impairment from the Veteran's 
service-connected psychiatric disability more nearly approximated 
deficiencies in most areas than reduced reliability and 
productivity during the period from March 31, 2000, through 
September 12, 2006.





CONCLUSION OF LAW

The criteria for a 70 percent rating for psychiatric disability 
from March 31, 2000, through September 12, 2006, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claim.  In addition, the 
Board has determined that the evidence currently of record is 
sufficient to substantiate the Veteran's claim for a 70 percent 
rating for the period from March 31, 2000, through September 12, 
2006.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 
3.159 (2010).  

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 50 percent disability rating is warranted 
for PTSD when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.

A 70 percent disability rating is warranted for PTSD when there 
is occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Additionally, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009).

Analysis

Service connection for PTSD was granted in June 2001.  At that 
time, the Veteran was assigned a 30 percent rating, effective 
from March 31, 2000.  As noted above, an October 2006 rating 
decision increased the rating for the Veteran's PTSD to 70 
percent, effective September 13, 2006.  An April 2009 rating 
decision granted service connection for alcohol and drug abuse as 
secondary to the service-connected PTSD.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected psychiatric disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and findings 
pertaining to this disability.

The Veteran contends that a 70 percent rating is warranted for 
PTSD for the period from March 31, 2000, through September 12, 
2006.  After carefully reviewing the evidence of record, the 
Board concludes that the Veteran is entitled to a 70 percent 
rating during that period.  

The record is replete with VA medical records, specifically for 
the period from March 31, 2000, through September 12, 2006, 
noting the Veteran's involvement in VA outpatient counseling for 
his PTSD symptoms, to include intermittent insomnia; excessive 
drinking; drug abuse; thought content including obsessions; 
feelings of helplessness; sleep disturbances to include 
nightmares; depression; nervousness; suspicion of others; and 
difficulty with people including members of his family.  His 
Global Assessment of Functioning (GAF) scores ranged from 50 to 
55. 

The Veteran submitted a private PTSD examination report in July 
2000 in which his symptoms were noted to include emotional 
numbing; avoidance of responsibility; anger; depression; anti-
social or violent behavior; memory loss; sleep disturbances; loss 
of his personality; alcohol and drug abuse; relationship and 
familial problems.  The examiner noted that the Veteran was very 
seriously impaired in his interactions with family members, 
coworkers, fellow veterans; and in the examiner's opinion was 
only maintaining employment because he could be isolated and 
placed in an environment without many interactions with other 
staff.  The examiner diagnosed severe PTSD and assigned a GAF 
score of 39. 

The Veteran was afforded VA examinations for PTSD in September 
2000 and April 2003 in which his symptoms were noted to include 
depressed mood; anxiety; irritability; heightened startle 
reaction; nightmares; intrusive memories and thoughts; increased 
alcohol consumption; sleeping disturbances; lapses in 
concentration; lack of ambition and interest in his future; 
confusion, difficulty controlling his temper/anger; absenteeism 
from work; panic attacks associated with situational stressors; 
hypervigilance; avoidance/numbing;  and lack of or problems with 
close personal relationships.  The VA examiners diagnosed chronic 
PTSD  with GAF scores of 53 and 51, respectfully.

The Veteran submitted a lay statement in March 2003, from his 
former employer, attesting to his observations of the Veteran's 
PTSD symptoms, to include absenteeism; confusion; disorientation; 
and an inability to handle stressful situations.  The former 
employer also stated that the Veteran's unusual behavior was 
tolerated because he was a disabled and decorated war veteran 
until business drastically declined and the company had to lay 
him off.  The Board finds the former employer to be competent and 
credible in reporting the Veteran's symptoms.

The Veteran testified before the undersigned VLJ in August 2005.  
He stated that his PTSD symptoms included survivor's guilt; 
marital, relationship, and familial problems; sleeping 
disturbances to include nightmares; alcohol and drug abuse that 
later caused unemployment; memory loss; lack of patience; anger; 
hurting himself; physical altercations where the police had to 
intervene; depression; and mood swings.  He also stated that he 
is on medication for his PTSD and has been seeing VA 
psychiatrists for outpatient counseling since 2000.  The Board 
finds the Veteran to be competent and credible in reporting his 
PTSD symptoms. 

In the Board's opinion, the evidence satisfactorily establishes 
that from March 31, 2000, through September 12, 2006, the social 
and occupational impairment from the Veteran's service-connected 
psychiatric disability more nearly approximated deficiencies in 
most areas, as required for a 70 percent rating, than the reduced 
reliability and productivity contemplated by a 50 percent rating.  
The Board acknowledges that the medical evidence of record does 
not reflect that the Veteran experiences all of the symptoms 
associated with the 70 percent schedular rating.  Yet the record 
does show that he has social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood; depression; impaired impulse control; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); and inability to establish and maintain effective 
relationships.  He does not have impaired speech; near-continuous 
panic attacks; spatial disorientation; or neglect of personal 
appearance and hygiene.  However, the Court has held that the 
symptoms enumerated under the schedule for rating mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  . 

In determining that the Veteran's PTSD warrants a 70 percent 
disability rating from March 31, 2000, the Board has considered 
the GAF scores assigned for the Veteran.  GAF scores are based on 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

A GAF score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood."  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).

Although not all of the GAF scores support the Board's 
determination, the evidence supportive of the Veteran's claim is 
at least in equipoise with that against the claim.  Accordingly, 
the Board concludes that a 70 percent rating is warranted for the 
Veteran's psychiatric disability from March 31, 2000, through 
September 12, 2006.  


ORDER

Entitlement to a 70 percent rating for psychiatric disability 
from March 31, 2000, through September 12, 2006, is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


